DAVIDSON, Judge.
*570Appellant is under indictment for the murder of his wife. Upon his application, bail was refused, pending trial. The appeal is from that order.
It is the policy of this court in cases of this character not to state the facts at length. It is sufficient here to say that from the record before us appellant’s guilt of the crime charged depends upon his written confession.
The admissions of the officers who had appellant in custody and to whom the confession was made are such as to substantially raise a fact question as to the admissibility of the confession. The length of time appellant was questioned and the different places to which he was carried are, under the circumstances shown, such that a jury would be warranted in concluding that the confession was not voluntary — all of which is shown by the state’s testimony, as the appellant did not testify.
Such being true, we cannot say that the record before us shows a capital offense upon proof evident, within the meaning of Art. 1, Sec. 11, of the Constitution of this state.
Accordingly, the judgment is reversed and bail is fixed at the sum of seventy-five hundred dollars.